Order filed January 29, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-01077-CR
                             NO. 14-13-01078-CR
                                  ____________

                       JAQUALIEN GRANT, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1386097

                                    ORDER

      Appellant has filed a motion in both these appeals to extend time to file an
amended brief. The motion is granted, Appellant may amend the brief to address
any issues in Appeal Number 14-13-01078-CR.

                                 PER CURIAM

Panel consists of Justices Christopher, Jamison and Busby.